DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-40 are pending in the application. 
Applicant’s amendment to the claims, filed on September 7, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on September 7, 2022, is acknowledged. 

Election/Restrictions
Applicant's election with traverse of:
Group I, claims 17-28, drawn to the technical feature of a monomeric fusion protein and a composition thereof; 
Species (B), TALE DNA binding domains;
Species (AA), apolipoprotein B mRNA-editing enzyme, catalytic polypeptide-like 1 (APOBEC1); and
Species (AAA), SpCas9 nuclease with a mutation at D10 
in the reply filed on September 7, 2022 is acknowledged.
The traversal is on the ground that the applicant disagrees that the combination of Komor et al. (Nature 533:420-424, 2016; cited on the IDS filed on June 1, 2020) and Bolukbasi et al. (Nature Methods 12:1150-1156, 2015; cited on the IDS filed on June 1, 2020) teaches or suggests the claimed fusion protein. This is not found persuasive because the applicant’s allegation is not supported by any reason(s) as to why the claimed fusion protein would not have been obvious in view of the combination of cited prior art.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 7, 2022.
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 7, 2022.
Claims 17-21 and 25-28 are being examined on the merits with claims 17-21 being examined to the extent the claims read on the elected subject matter set forth above. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/034742, filed on May 25, 2018, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application nos. 62/511,296, 62/541,544, and 62/622,676, filed on May 25, 2017, August 4, 2017, and January 26, 2018, respectively. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 1, 2020, March 22, 2021, November 12, 2021, September 7, 2022, and September 23, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 

The listing of references in the specification at pp. 39-42 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The specification is objected to because there are multiple instances of Table 2 at pp. 15 and 19. Appropriate correction is required. 

The abstract of the disclosure is objected to because it does not correspond to the claimed invention. Appropriate correction is required.


Claim Objections
Claims 17, 19-21, and 27 are objected to because of the following informalities:
Claim 17 is objected to in the recitation of “TALEs” and in the interest of improving claim form, it is suggested that the noted term be amended to recite “transcription activator–like effectors (TALEs)”. 
Claims 19-21 are objected to in the recitation of “The fusion proteins” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “The fusion protein” (i.e., the singular “protein”). 
Claim 27 is objected to in the recitation of “the Cas9 portion” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “the second portion”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-21 and 25-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17 (claims 19-21, 25, 27, and 28 dependent therefrom) and 18 (claim 26 dependent therefrom) are indefinite in the recitation of “an active portion thereof” (line 2 of each of the claims) because it is unclear as to the intended activity of the “portion thereof”. The applicant may consider an amendment to recite “a fragment thereof having deaminase activity”. 
Claims 17 (claims 19-21, 25, 27, and 28 dependent therefrom) and 18 (claim 26 dependent therefrom) recite the limitations “the domains (i)-(iv)” and “the domains (i)-(iii)”, respectively. There is insufficient antecedent basis for these limitations in the claims. The applicant may consider an amendment to replace the term “domains” with “portions”.  
Claim 25 (claims 27 and 28 dependent therefrom) are indefinite in the recitation of “a purified fusion protein of claim 17” because the fusion protein of claim 17 is not required to be purified. The applicant may consider an amendment to recite “the purified fusion protein of claim 17, wherein the fusion protein is purified”. 
Claim 26 is indefinite in the recitation of “the purified fusion protein of claim 18” because the fusion protein of claim 18 is not required to be purified. The applicant may consider an amendment to recite “the purified fusion protein of claim 18, wherein the fusion protein is purified”. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 reiterates certain limitations of claim 17 without positively reciting part (iv), however, all limitations of claim 17 are still encompassed by claim 18. As such, claim 18 does not further limit claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 17-21 and 25-28 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a monomeric fusion protein having deaminase base editing activity and comprising 
(i) a first portion comprising a deaminase enzyme, or a fragment thereof having deaminase activity, 
(ii) a second portion comprising a catalytically dead or nickase Streptococcus pyogenes Cas9 (SpCas9) with mutation(s) at position(s) D10 and/or H840 and with further mutation(s) at position(s) R1333 and/or R1335 to attenuate DNA binding and R-loop formation, 
(iii) a third portion comprising a DNA binding domain selected from zinc fingers and TALEs, and 
optionally 
(iv) a fourth portion comprising a Uracil DNA glycosylase inhibitor (UGI), 
optionally with peptide linkers in between some or all of the first, second, third, or fourth portions, and wherein the domains (i)-(iv) can be in any order,
wherein the monomeric fusion protein has increased specificity for target deaminase base editing activity as compared to the same monomeric fusion protein without the second portion or the third portion.
does not reasonably provide enablement for all monomeric fusion proteins as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[h]erein, we describe bipartite [base editors] (BBEs) that rely on the use of adjacently-targeting DNA binding domains to properly function…Since efficient activity of this bipartite enzyme relies on the specific adjacent binding of two separate DNA-binding domains, it should increase the specificity of base editing by decreasing the ability of its constituent pieces to function robustly at any of their off-target binding sites in genomic DNA” (p. 2, lines 11-22).
The breadth of the claims: The claims are drawn to a monomeric fusion protein comprising 
(i) a first portion comprising a deaminase enzyme, or an active portion thereof, 
(ii) a second portion comprising a Cas9 protein that lacks nuclease activity or is a nickase and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events, 
(iii) a third portion comprising a DNA binding domain selected from zinc fingers and TALEs, and 
optionally 
(iv) a fourth portion comprising a Uracil DNA glycosylase inhibitor (UGI), 
optionally with peptide linkers in between some or all of the first, second, third, or fourth portions, and wherein the domains (i)-(iv) can be in any order.
Regarding the first portion, as stated above, it is unclear as to the intended “active portion thereof”.  
Regarding the second portion, the structure and function of the second portion is unlimited and encompasses any modification(s) and/or intervention(s) with the effect of insufficient binding of target DNA or form R-loops. In the interest of clarity, it is noted that given a broadest reasonable interpretation, the recitation of “and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events” can be narrowly interpreted as referring to the “Cas9 protein” limitation, or broadly interpreted as referring only to the “nickase” limitation. As such, the second portion broadly encompasses a Cas9 protein that lacks nuclease activity without requiring the limitation of “and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events”.
The activity of the monomeric fusion protein is unlimited and is not required to have deaminase base editing activity.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.”
Before the effective filing date, the prior art recognized that Cas9 deaminase fusions for base editing suffer from significant off-target deaminations and that further engineering is needed to reduce their off-target activity (see Yang et al., Nature Communications 7:1-12, 2016, particularly p. 6, column 2, bottom; cited on the IDS filed on June 1, 2020).
The prior art also recognized that fusing Zinc-Finger Protein or TALE to Cas9 and attenuating Cas9’s inherent DNA-binding affinity by mutating PAM recognition residues dramatically improves target specificity (see Bolukbasi et al., Nature Methods 12:1150-1156, 2015, particularly p. 1150, Abstract; p. 1151, column 2; cited on the IDS filed on June 1, 2020).
However, as described above, the structure and function of the second portion is unlimited and there is no evidence in the prior art of record for broadly making and/or isolating all Cas9 proteins that lack nuclease activity or have nickase activity and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events. Rather, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The amount of direction provided by the inventor and The existence of working examples: Although the specification discloses a working example (Example 1, pp. 38-39 of the specification), which describes two separate fusion proteins – a deaminase-ZFP fusion and a separate nCas9-UGI fusion, which is not encompassed by the claimed invention. 
The specification fails to provide guidance regarding all Cas9 proteins that lack nuclease activity or have nickase activity and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events.
The specification also fails to provide guidance regarding how to use those monomeric fusion proteins that do not have deaminase base editing activity.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of making a fusion protein were known at the time of the invention, it was not routine in the art to make all monomeric fusion proteins including Cas9 proteins that lack nuclease activity or have nickase activity and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events as broadly encompassed by the claims.   
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 17-21 and 25-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to a genus of monomeric fusion proteins comprising 
(i) a first portion comprising a deaminase enzyme, or an active portion thereof, 
(ii) a second portion comprising a Cas9 protein that lacks nuclease activity or is a nickase and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events, 
(iii) a third portion comprising a DNA binding domain selected from zinc fingers and TALEs, and 
optionally 
(iv) a fourth portion comprising a Uracil DNA glycosylase inhibitor (UGI), 
optionally with peptide linkers in between some or all of the first, second, third, or fourth portions, and wherein the domains (i)-(iv) can be in any order.
Regarding the second portion, the structure and function of the second portion is unlimited and encompasses any modification(s) and/or intervention(s) with the effect of insufficient binding of target DNA or form R-loops. In the interest of clarity, it is noted that given a broadest reasonable interpretation, the recitation of “and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events” can be narrowly interpreted as referring to the “Cas9 protein” limitation, or broadly interpreted as referring only to the “nickase” limitation. As such, the second portion broadly encompasses a Cas9 protein that lacks nuclease activity without requiring the limitation of “and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events”.
The activity of the monomeric fusion protein is unlimited and is not required to have deaminase base editing activity.
Given a broadest reasonable interpretation in light of the specification, the claimed genus of monomeric fusion proteins is considered to encompass widely variant species. 
The specification discloses the actual reduction to practice of a representative species of two separate fusion proteins – a deaminase-ZFP fusion and a separate nCas9-UGI fusion (Example 1, pp. 38-39 of the specification), which is not encompassed by the claimed genus of monomeric fusion proteins.  
There is no evidence in the prior art of record for broadly engineering all Cas9 proteins that lack nuclease activity or have nickase activity and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events. Rather, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
Given that the claims encompass widely variant species and there is a high level of unpredictability in the art, one of skill would not accept the disclosure of a representative species that is not even encompassed by the claims as being representative of the claimed genus of monomeric fusion proteins. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-21 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Komor et al. (Nature 533:420-424, 2016; cited on the IDS filed on June 1, 2020; hereafter “Komor”) in view of Yang et al. (Nature Communications 7:1-12, 2016; cited on the IDS filed on June 1, 2020; hereafter “Yang”) and Bolukbasi et al. (Nature Methods 12:1150-1156, 2015, cited on the IDS filed on June 1, 2020). 
The claims are drawn to a monomeric fusion protein comprising 
(i) a first portion comprising a deaminase enzyme, or an active portion thereof, 
(ii) a second portion comprising a Cas9 protein that lacks nuclease activity or is a nickase and can interact with a guide RNA but does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events, 
(iii) a third portion comprising a DNA binding domain selected from zinc fingers and TALEs, and 
optionally 
(iv) a fourth portion comprising a Uracil DNA glycosylase inhibitor (UGI), 
optionally with peptide linkers in between some or all of the first, second, third, or fourth portions, and wherein the domains (i)-(iv) can be in any order.
Regarding claims 17-19, Komor discloses BE1, which is a monomeric fusion protein comprising a cytidine deaminase, rat APOBEC1, and a catalytically dead Cas9 (dCas9) with an intervening peptide linker (p. 420, column 2, bottom; Figure 1). Komor’s dCas9 is considered to be encompassed by “a Cas9 protein that lacks nuclease activity” in claims 17 and 18. 
Komor discloses BE3, which is a monomeric fusion protein comprising an APOBEC, a nickase Cas9 (dCas9), and a uracil DNA glycosylase inhibitor (UGI) with intervening peptide linkers (p. 422, column 1, top).
Regarding claims 20 and 21, Komor discloses dCas9 contains a D10A mutation (p. 420, column 2, top).
Regarding claims 25-27, Komor discloses a composition comprising the purified fusion proteins (“Methods”, p. 1, column 1, middle) and an appropriate sgRNA (“Methods”, p. 1, column 2, top). 
Regarding claim 28, Komor discloses the fusion complexed with sgRNA (“Extended Data” Figure 1(f)), which is interpreted as being encompassed by “one or more ribonucleoprotein (RNP) complexes”. 
Komor does not disclose the Cas9 protein does not sufficiently bind target DNA or form R-loops to potentiate genome editing or base events, and does not disclose a TALE DNA binding domain.
Yang teaches the fusion proteins of Komor are an excellent alternative tool for genome editing, yet acknowledges that further engineering of targeted deaminases is needed to reduce their off-target activity (p. 6, column 2, bottom). 
Bolukbasi teaches that fusing a programmable DNA-binding domain (pDBD) to Cas9 and attenuating Cas9’s inherent DNA-binding affinity by mutating PAM recognition residues dramatically improved precision and increased targeting range (p. 1150, Abstract; p. 1151, column 2). Bolukbasi teaches the pDBD includes TALEs (p. 1150, column 2, bottom). Bolukbasi proposes the increased targeting range reflects the bypass of a kinetic barrier to R-loop formation that follows PAM recognition (p. 1154, column 2, bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Komor, Yang, and Bolukbasi to modify the fusion protein of Komor according to Bolukbasi (i.e., fusing a programmable DNA-binding domain (pDBD) to Cas9 and attenuating Cas9’s inherent DNA-binding affinity by mutating PAM recognition residues). One would have been motivated to and would have had a reasonable expectation of success to do this because Yang taught further engineering of targeted deaminases is needed to reduce their off-target activity and Bolukbasi taught the modifications dramatically improved precision and increased targeting range. Therefore, the monomeric fusion protein of claims 17-21 and 25-28 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 17-40 are pending in the application.
Claims 22-24 and 29-40 are withdrawn from consideration.
Claims 17-21 and 25-28 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656